DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     AMERICAN S GROUP, LLC,
                           Appellant,

                                   v.

                         BIG CHOICE, LLC,
                             Appellee.

                             No. 4D17-792

                             [May 24, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE 16-018338
(02).

  Andrey Solonenko, Miramar, for appellant.

  Jordana Sarrell of Sarrell, Sarrell & Bender, P.L., Boca Raton, for
appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.